Citation Nr: 1603309	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  12-17 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability to include degenerative joint disease.

2.  Entitlement to service connection for a cervical spine disability to include degenerative disc disease with spinal canal stenosis and syringohydromyelia.

3.  Entitlement to service connection for lipoma of the right acetabulum.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney at Law


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1971 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a lumbar spine disability, a cervical spine disability and lipoma of the right acetabulum are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The record does not include competent evidence of a current, chronic bilateral knee disability that has been associated with the Veteran's service.

2.  The record does not include competent evidence of a current, chronic bilateral ankle disability that has been associated with the Veteran's service.



CONCLUSIONS OF LAW

1.  The Veteran does not have a current, chronic bilateral knee disability that was incurred in or aggravated by active service.   38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The Veteran does not have a current, chronic bilateral ankle disability that was incurred in or aggravated by active service.   38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested.  

The Veteran has not been afforded a VA examination, with an opinion as to the etiology of his claimed knee and ankle disabilities.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  In this case, as no medical evidence has been presented showing treatment of a current chronic knee or ankle condition and the possibility that such condition is related to service, the Board finds that an etiology opinion is not "necessary."  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

A review of the Veteran's treatment records indicates that he complained of knee pain in May 2009, including radicular pain of the right lower extremity down to the back of the knee as well as ankle pain in May 2009 and December 2010.  

The Board acknowledges the Veteran's February 2009 assertions that he has pain, popping and clicking in both knees and having a hard time bending with his knees and especially getting back up as well as both ankles aching, being weak, and twisting easily.  However, the alleged disorders are actually just reported symptomatology.  Without a recognized injury or disease entity, VA is not authorized to award compensation for reported symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (Service connection is awarded for "a particular injury or disease resulting in disability..."); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The CAVC held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)  

In the absence of competent evidence which suggests that the Veteran's knee and ankle complaints constitute chronic disabilities, the Board has no basis on which to consider the Veteran's knee and ankle complaints as more than a medical findings or symptoms.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, diagnosis and etiology, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Absent a showing of a current chronic knee disability or a current chronic ankle disability which are related to service, entitlement to service connection for knee and ankle complaints such as pain, popping, clicking, and difficulty bending both knees as well as aching, weakness, and easily twisting of both ankles must be denied.

As the preponderance of the evidence is against the above claims, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a bilateral ankle disability is denied.


REMAND

The Veteran has been diagnosed as having degenerative joint disease of the lumbar spine, degenerative disc disease with spinal canal stenosis and syringohydromyelia of the cervical spine, and lipoma of the right acetabulum.  The Veteran contends that these disabilities are from injuries sustained during parachute jumps while he was in service.  The Veteran stated that a physician at a VA medical center stated that all his complaints are from his jumps in service.  

In support of his claim, the Veteran has submitted two buddy statements from L.S.W and M.G.  The statement from L.S.W., indicates that he and the Veteran were assigned to the same airborne division and that he remembered that the Veteran participated in a parachute jump from an altitude of approximately 4500 feet at which time he experienced a May West malfunction (a partial opening of the main canopy that has a parachute line across the top of the parachute severely increasing the speed of decent).  L.S.W. stated that he remembered that the Veteran was taken to Womack Army Hospital on Fort Bragg to be checked out and that he saw him later that day complaining of back injuries or pain.  The statement from M.G. indicates that the Veteran was in his charge as an air clerk and that although he did not witness the parachute malfunction, he missed work because of his injuries.

The record indicates that the RO contacted Womack Army Medical Center by phone to inquire about the Veteran's records from August 1971 to December 1971 and was advised that the Veteran did not have any records on file.  Inpatient clinical records are often maintained separately from general service treatment records and filed according to the hospital where treatment occurred.  (See http://www.archives.gov/st-louis/military-personnel/public/active-duty-medical-records.html).  As such, clinical records from Womack Army Medical Center should be requested from National Personnel Records Center (NPRC) in St. Louis, Missouri.

It also does not appear that a complete copy of the Veteran's service personnel records has been associated with the claims file.  The Veteran's DD Form 214 notes that his last duty assignment was with the 82nd Airborne Division and that he had been awarded the Parachute Badge.    

The Veteran underwent VA examination in September 2009 at which time the examiner opined that lumbar spine degenerative joint disease as service treatment records were silent for any back conditions or any medical documentation for many years after his discharge from service.  The examiner, however, did not address the Veteran's conceded in-service parachute jumps, and instead relied upon a lack of documented injury or complaints in the service treatment records.  Thus, an additional medical opinion should be obtained specifically addressing the conceded in-service event of parachute jumps during the Veteran's service, as evidenced by his award of the parachute badge.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his lumbar spine, cervical spine, or right hip bone that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The NPRC should be requested to provide a complete copy of the Veteran's service personnel records and any records of treatment at the Womack Army Medical Center for any injuries sustained by the Veteran in a parachute accident at any time from August 1971 to August 1974.  All inpatient records should be specifically sought.  All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records.

3.  The Veteran should be afforded an additional VA examination with an orthopedic surgeon.  The examiner is to be provided access to Virtual VA and VBMS.  The examiner must specify in the report that Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all current lumbar spine, cervical spine, and right hip bone disorders and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service.  

For the purposes of the opinion being sought, the VA examiner should specifically address the conceded in-service event of parachute jumps during the Veteran's service, as evidenced by his award of the parachute badge.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

6.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


